Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 11/16/2021. Claim 1 were amended by these communications with Applicant’s representative Shrinath Malur (Registration No. 34,663) on 11/16/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Shrinath Malur (Registration No. 34,663) on 11/26/2021. Applicant agreed to include the examiner proposed amendment to overcome 35 U.S.C. 101.

The application has been amended as follows: 
	1.  (Currently Amended) An information processing device that supports a production instruction at a manufacturing site, the information processing device comprising:
	a processor executing at least one program to configure the processor to:

	estimate a current work status by using the record data and a work model in which the record data and work content at the manufacturing site are associated, wherein the estimating includes extracting worker data of a worker and robot data of a robot, and from extracted camera data recorded in the Man data, calculating the work time and recording the calculated work time in the Man data; and
select the work model from a work model pattern in which a work model is defined for each production form, 
	specify a current operation by using the selected work model and the record data, and estimate
upon determining thatdoes not match
	
	display a recommended work display screen including a work content of a candidate of the constructed new work model on a display device,
receive, at an input device of the information processing device, an equipment operation rate selected by the worker as a key performance indicator (KPI) to be improved,
based on the work content of the work candidate displayed on the recommended work display screen, calculate a plurality of output results based on a plurality of different orderings of performing the work content of the work candidate, the output results including a timing at which the robot automatically performs an operation on an equipment included in the work content of the work candidate, 
select, from the calculated output results, the ordering of the work content that results in the robot starting the operation on the equipment to install a product at the earliest time as a recommended work to improve the equipment operation rate, and
display the work content of the recommended work on the recommended work display screen.

	2.-7. (Canceled). 

	8. (Previously Presented)  The information processing device according to claim 1, wherein the processor is further configured to:
	acquire one of 2M data, 3M data, and 4M data including at least Man data as the record data, where 2M includes two of Machine, Man, Material and Method, 3M includes three of Machine, Man, Material and Method, and 4M includes all four of Machine, Man, Material and Method.



Status of Claims
Claims 1 and 8 are pending.
Claim 1 is currently amended and claims 2-7 and 9 have been canceled.
Claims 1 and 8 are allowed. 

Allowable Subject Matter
Claims 1 and 8 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mental processes concepts into a practical application. Accordingly, claims 1 integrates the abstract idea into a practical application. Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to the 35 USC 112 rejections to claims 8-9, 112(b) rejections have been reconsidered in light of the amendment to the claims and/or cancelation. Accordingly, these rejections are withdrawn.
With respect to the 35 USC 102 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
1.  (Currently Amended) An information processing device that supports a production instruction at a manufacturing site, the information processing device comprising:
	a processor executing at least one program to configure the processor to:

	estimate a current work status by using the record data and a work model in which the record data and work content at the manufacturing site are associated, wherein the estimating includes extracting worker data of a worker and robot data of a robot, and from extracted camera data recorded in the Man data, calculating the work time and recording the calculated work time in the Man data; and
select the work model from a work model pattern in which a work model is defined for each production form, 
	specify a current operation by using the selected work model and the record data, and estimate the work status,
upon determining that a work model extracted by using the selected work model from the work model pattern stored in a cloud and the record data extracted from the manufacturing site by the data extraction unit does not match the work model at the manufacturing site, construct a new work model using the record data, and the constructed new work model is registered as a new pattern of the work model pattern stored in the cloud,
	display a recommended work display screen including a work content of a work candidate of the constructed new work model on a display device,
receive, at an input device of the information processing device, an equipment operation rate selected by the worker as a key performance indicator (KPI) to be improved,
based on the work content of the work candidate displayed on the recommended work display screen, calculate a plurality of output results based on a plurality of 
select, from the calculated output results, the ordering of the work content that results in the robot starting the operation on the equipment to install a product at the earliest time as a recommended work to improve the equipment operation rate, and
display the work content of the recommended work on the recommended work display screen.

The prior art references most closely resembling the Applicant’s claimed invention is Troy et al. (U.S 2015/0105887). 
Troy et al. discloses production data is sent from the physical plant 32 to the MES server 24. In some embodiments, using the configuration tools 126, a user may choose whether the server 24 receives updated production data in regular temporal increments (e.g., every hour) or each instant new data is available. An historical accounting of the production for each entity on a line may be maintained at the frequency chosen by the user. Using this historical production data and the historical record of bottleneck entities, the historical performance amounts for a line may also be retrieved. The actual production rate is calculated by dividing the total production (good and reject) by the amount of time that the entity was in a running state for the job. In the illustrated MES 20, entities are associated with standard items for particular Job. A work order represents a request for some quantity of an item (e.g., pallets of mixed nuts) to be produced on or before a due date. To be executed, the work order may comprise a 
However, the system in Troy does not explicitly disclose a work model extracted by using the selected work model from the work model pattern stored in a cloud and the record data extracted from the manufacturing site by the data extraction unit does not match the work model at the manufacturing site, construct a new work model using the record data, and the constructed new work model is registered as a new pattern of the work model pattern stored in the cloud. Also, the system in Troy does not explicitly disclose receive, at an input device of the information processing device, an equipment operation rate selected by the worker as a key performance indicator (KPI) to be improved. Moreover, the system in Troy does not explicitly disclose based on the work content of the work candidate displayed on the recommended work display screen, calculate a plurality of output results based on a plurality of different orderings of performing the work content of the work candidate, the output results including a timing at which the robot automatically performs an operation on an equipment included in the work content of the work candidate. Furthermore, the system in Troy does not explicitly disclose select, from the calculated output results, the ordering of the work content that 
Moreover, since the specific combination of claim elements a work model extracted by using the selected work model from the work model pattern stored in a cloud and the record data extracted from the manufacturing site by the data extraction unit does not match the work model at the manufacturing site, construct a new work model using the record data, and the constructed new work model is registered as a new pattern of the work model pattern stored in the cloud; receive, at an input device of the information processing device, an equipment operation rate selected by the worker as a key performance indicator (KPI) to be improved; based on the work content of the work candidate displayed on the recommended work display screen, calculate a plurality of output results based on a plurality of different orderings of performing the work content of the work candidate, the output results including a timing at which the robot automatically performs an operation on an equipment included in the work content of the work candidate; and select, from the calculated output results, the ordering of the work content that results in the robot starting the operation on the equipment to install a product at the earliest time as a recommended work to improve the equipment operation rate recited in claim 1 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Troy et al., and/or any other additional reference(s) would be improper to teach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aiso et al. (US Pub. No. 20160005161) discloses generates a model based on the first image and the second image and detects the one work using the generated model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
12/20/2021